DETAILED ACTION

Examiner’s Notes
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of Group I corresponding to claims 1-11 and 13-14 in the reply on 10/14/2022 is acknowledged.  The traversal is on the grounds that “Applicant respectfully contends the restriction is improper. The Office alleges the restriction is required of the two groups because the common special technical feature linking the Groups of inventions does not provide a contribution over the prior art of Roth (US 6691701) over PCT Rule 13.2. However, both groups claim a focal length that varies along one axis such that the radiation collected by the concave mirror is transmitted form the convex mirror with uniform distribution. The Office refers generally to figures 4 and 5 of Roth without further explanation. However, an examination of Roth's description of the figures and focal length refers to a static focal length that is selected. See Roth at col. 4, In. 16-21. The Roth focal length is selected which infers a static focal length and not a varying focal length as described and claimed in the present application”.  The traversal is not persuasive.  As outlined in the Requirement for Restriction/Election dated on 08/04/2022, the prior art teaches all common technical features between the groups including the limitation “the concave mirror and convex mirror each having a focal length that varies along one axis such that the radiation collected by the concave mirror is transmitted from the convex mirror with uniform distribution” (see Figs. 4-5) (see the focal points 10P, 12P in Fig. 4a, which are focal points for the concave primary reflector 10 and the secondary reflector 12, respectively, and varies along the axis 15 from each other, and provides the required function) and therefore, no single general inventive concept exists.
	Therefore, the restriction requirement is still deemed proper and is made FINAL.
Claims 16-20 and 22-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected Group, there being no allowable generic or linking claim.  Applicants timely traversed the restriction (election) requirement in the reply filed on 10/04/2022.
 

Claim Objections
Claims 1-11 and 13-14 are objected to because of the following informality:
	Claim 1 is objected to because of the informality in the recitation "the concave mirror and convex mirror" in line 8.  Examiner suggests changing the recitation to “the concave mirror and the convex mirror”.  All claims which depend on clam 1 are objected by virtue of dependency.  Appropriate correction is required.
	Claims 2, 4, 13 are objected to as being dependent upon a rejected base claim, but would be allowable if amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, set forth in this Office action, and rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 14 is objected to because of the informality in the recitation "the concave mirror and convex mirror" in line 2.  Examiner suggests changing the recitation to “the concave mirror and the convex mirror”.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-8, are 10-11 rejected under 35 U.S.C. 102(a)(1) as being anticipated by ROTH (US 6691701 B1, Provided by IDS).
	Regarding claim 1, ROTH teaches, a solar concentrator assembly (see the solar radiation collection and distribution system, see Figs. 1-6) comprising: 
a concave mirror (see the concave primary reflector 10) for collecting radiation that is collimated and has uniform distribution from a source (see the radiation of the sunlight) (see Figs. 4-5; The concave mirror provides the function); and 
a convex mirror (see the secondary reflector 12, which is convexly hyperbolic); 
the concave mirror being configured to reflect said radiation to the convex mirror (see Figs. 4-5; The concave mirror provides the function): 
the convex mirror being configured to reflect said radiation as a concentrated collimated beam in an emission direction that is angularly offset from the source (see Figs. 4-5; The convex mirror provides the function); 
the concave mirror and convex mirror each having a focal length that varies along one axis such that the radiation collected by the concave mirror is transmitted from the convex mirror with uniform distribution (see Figs. 4-5) (see the focal points 10P, 12P in Fig. 4a, which are focal points for the concave primary reflector 10 and the secondary reflector 12, respectively, and varies along the axis 15 from each other, and provides the required function).

	Regarding claim 5, Applicant is directed above for a full discussion as applied to claim 1.
	ROTH teaches the one axis of the concave mirror and the one axis of the convex mirror are co-planar (see Fig. 4).

	Regarding claim 6, Applicant is directed above for a full discussion as applied to claim 5.
	ROTH teaches the one axis of the concave mirror and the one axis of the convex mirror are co-planar with the emission direction (see Fig. 4).

	Regarding claim 7, Applicant is directed above for a full discussion as applied to claim 1.
	ROTH teaches an area of the convex mirror that reflects radiation from the concave mirror is smaller than an area of the concave mirror that reflects radiation to the convex mirror (see Figs. 4, 4a, 5).

	Regarding claim 8, Applicant is directed above for a full discussion as applied to claim 1.
	ROTH teaches the radiation includes radiation of the visible spectrum (The radiation of the sunlight includes radiation of the visible spectrum).

	Regarding claim 10, Applicant is directed above for a full discussion as applied to claim 1.
Regarding the recitation “wherein the concave mirror and convex mirror may have missing quadrants”, the recitation is optional to the instant claim and is not positively recited.  Since the prior art meets all positively recited limitations, the instant claim is considered to be met by the prior art.

	Regarding claim 11, Applicant is directed above for a full discussion as applied to claim 1.
	ROTH teaches a support structure that limits relative movement of the concave mirror and convex mirror (see the support structure 13 and the counterweighted support arms 20, 22, which provides the function) (see Figs. 1-3).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over ROTH (US 6691701 B1, Provided by IDS) as applied to claim 1 above, further in view of TARABISHI (US 7640931 B2).
	Regarding claim 3, Applicant is directed above for a full discussion as applied to claim 1.
	Regarding the claimed “wherein the emission direction is orientated at approximately 90 o from the source”, ROTH teaches the emission direction is tilted from the source (see Figs. 4-5), but does not explicitly disclose the claimed “at approximately 90 o from the source”.  TARABISHI discloses a revolutionary solar collecting system, wherein Figs. 3-8 shows the emission direction is orientated at approximately 90 o from the source (Figs. 3-8).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the configuration of the concave primary reflector 10 and the secondary reflector 12 so that the emission direction is orientated at approximately 90 o from the source in ROTH as taught by TARABISHI, because the change in configuration of a device is obvious absent persuasive evidence that the particular configuration is significant. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (see MPEP § 2144.04).
	
	Regarding claim 14, Applicant is directed above for a full discussion as applied to claim 1.
	Regarding the claimed “wherein the concave mirror and convex mirror are configured to cause concentration of light along parallel planes normal to other planes within which the light is redirected”, ROTH teaches the concave mirror and convex mirror are configured to cause concentration of light along parallel planes tilted to other planes within which the light is redirected (see Figs. 4-5), but does not explicitly disclose the claimed “normal to other planes”.  TARABISHI discloses a revolutionary solar collecting system, wherein Figs. 3-8 shows the mirrors are configured to cause concentration of light along parallel planes normal to other planes within which the light is redirected (Figs. 3-8).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the configuration of the concave primary reflector 10 and the secondary reflector 12 so as to cause concentration of light along parallel planes normal to other planes within which the light is redirected in ROTH as taught by TARABISHI, because the change in configuration of a device is obvious absent persuasive evidence that the particular configuration is significant. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (see MPEP § 2144.04).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over ROTH (US 6691701 B1, Provided by IDS) as applied to claim 1 above.
	Regarding claim 9, Applicant is directed above for a full discussion as applied to claim 1.
	Regarding the claimed “wherein the solar concentrator assembly is optimized to minimize a total surface area of the concave mirror and the convex mirror”, one of ordinary skill in the art would appreciate that the larger surface area of the concave mirror and the convex mirror requires higher production cost.  Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have optimized, by routine experimentation, to minimize the total surface area of the concave primary reflector and the secondary reflector to minimize the production cost (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).


	
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE-SIK KANG whose telephone number is 571-272-3190.  The examiner can normally be reached on 9:00am – 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAE-SIK KANG/
Primary Examiner, Art Unit 1726